*434Order of disposition, Family Court, New York County (Jody Adams, J.), entered December 5, 2005, which terminated respondent’s parental rights following a fact-finding determination that she had permanently neglected the children, unanimously affirmed, without costs.
There was clear and convincing evidence that despite petitioner’s diligent efforts to strengthen the parental relationship (Matter of Jamie M., 63 NY2d 388, 393 [1984]), respondent mother permanently neglected her daughters by failing to plan for their future, particularly by failing to attend therapy consistently, and by refusing to accept the finding that her brother had sexually abused her oldest daughter when the child was seven years old or acknowledge her own responsibility to protect her children from the risk of future abuse (Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Orlando F., 40 NY2d 103, 110 [1976]).
A preponderance of the evidence supported termination of parental rights based upon the best interests of the children (Family Ct Act § 631) to permit them to proceed to adoption by the foster mother with whom they had lived for most of their lives and had bonded and thrived (Matter of Star Leslie W., supra, 63 NY2d at 147-148).
The court also properly denied the mother’s motion to vacate the fact-finding determination, as there was no showing of a connection between the investigation of the former agency and the records prepared for this case. Concur—Mazzarelli, J.P., Saxe, Sullivan, McGuire and Kavanagh, JJ.